DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second set of top-up containers and the oxygen scavenger must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0045289 to West et al.
In the specification and figures, West discloses the method substantially as claimed by Applicant. With regard to claims 1-3 and 10, West discloses a method of dosing a patient with irinotecan comprising the steps of providing at least two to three containers with various concentrations of irinotecan (see ¶0070), calculating the dose to be administered to the patient based on a patient characteristic (see ¶0083, 0084), and providing the containers to a clinic along with sets of instructions (see ¶0114, 0122). West teaches the provision of containers of differing concentrations and also teaches that those skilled in the art will be able to calculate dosages based on patient needs (see ¶0070). Taken together, the West reference reasonably suggests the provision and mixing of solutions of different concentrations of solutions to arrive at an appropriate dose, as claimed by Applicant. 
With regard to claims 4-5 and 9, West fails to disclose the concentrations and pH as claimed by Applicant. However, the concentration and pH of a solution is easily adjusted by adding or subtracting ingredients, a process well known to those of ordinary skill in the art.
With regard to claim 6, West discloses that the containers may be sterilized (see ¶0072, 0073). 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0045289 to West et al in view of US 5,896,989 to Ropiak et al.
In the specification and figures, West discloses the method substantially as claimed by Applicant (see rejections above). With regard to claims 7-8, West does not disclose an overwrap with an oxygen scavenger. However, such elements are known in the art of pharmaceutical packaging, as taught by Ropiak. Specifically, Ropiak discloses perfusion containers that contain a pharmaceutical aqueous solution packed in an overwrap with an oxygen scavenger, wherein the secondary packaging protects the contents from light (see column 5, lines 56-67). Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to practice the method disclosed by West and add the steps of packaging the solution in a light-protective overwrap with an oxygen scavenger, since Ropiak teaches that such measures protect the integrity of the solution therein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        20 May 2021